Citation Nr: 1646468	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to service connection for a left knee disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to August 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

A left knee disorder, to include degenerative bone disease, was not shown during active service or within the first post service year, and is not the result of an event, injury, or disease incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran claimed in a September 1984 statement that his left knee was injured prior to service and that it was reinjured during service.  In essence, the Veteran is claiming that a left knee injury pre-existed his active duty service and that this disorder was aggravated beyond its natural progression during his active duty service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (2015).

In May 1968, the Veteran underwent an enlistment examination.  A clinical evaluation resulted in normal findings concerning his knees.  Moreover, the May 1968 enlistment examination report showed that he had been assigned scores of "1" for each category of his PULHES profile, though scarring of the left leg was noted.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  As such, the Veteran was deemed medically qualified for enlistment.  The evidence of record was otherwise devoid of evidence demonstrating that a left knee disorder pre-existed the Veteran's active duty.  

Moreover, the Veteran testified before the Board in September 1993 that he had no history of knee injury prior to enlistment.  Additionally, service medical records are absent of complaints of left knee pain or medical.  Service treatment records note in July 1968 that an examination of the Veteran's knees was negative.  The Veteran was afforded an additional VA examination in December 2015.  The VA examiner opined that after reviewing all relevant records, and interviewing and examining the Veteran, no knee disorder existed prior to service.  The examiner noted that the pain the Veteran experienced in service was the result of the proximal femur fracture and the subsequent left leg length difference and limp.  

Consequently, the Board finds that the presumption of soundness attaches to the left knee and, because there is no clear and unmistakable evidence that a left knee disorder pre-existed the Veteran's active duty, the presumption of soundness is not rebutted.  Accordingly, the Board finds that the Veteran was sound upon entry with respect to his left knee and this is a claim for direct service connection.

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The service medical records are negative for any complaints or findings relative to a left knee injury or chronic left knee disorder in service.  Additionally, the service medical records do not contain any discussion or inclination of potential surgery on the Veteran's left knee.  A large scar on the left leg was noted on pre-enlistment examination in May 1968.  The Veteran noted a history of broken bones and a left leg operation on his entrance questionnaire.  The Veteran was placed on temporary restrictive duty in June 1968 as a result of a left femur fracture that occurred prior to service, which forbade crawling, stooping, running, jumping, prolonged standing, or marching for two months, and it was recommended that he be transferred to the special training unit.  When seen in July 1968, it was noted that the Veteran's medical history was significant for an old fracture of the left femur and that current findings included a one-inch shortening of the left leg and that he walked with a noticeable limp.  The examination of the knee was negative.  In July 1968, it was recommended that the Veteran be separated from service due to the left leg and back pain he experienced due to his pre-service injury.  The July 1968 separation exam notes a post fracture status and large scar for the left leg and the determination that the Veteran was not qualified for enlistment into the armed services. 

In July 1968, the Veteran signed a Request for Separation which stated that the Veteran was erroneously enlisted or inducted into service because he did not meet the procurement medical fitness standards.  In August 1968 the Veteran was separated from service. 

A medical report from a private physician showing treatment from September 1975 to March 1976 is of record.  An entry dated in September 1975, notes the Veteran had recent discomfort in his left knee.  The private physician noted "[t]here is no history of prior difficulties with this knee."  The Veteran reported he had intermittent giving way of his knee particularly when descending stairs.  There was no history of locking.  He had not had recurrent effusions.  The examination revealed a full range of motion of the left knee.  There was no patello-femoral crepitus.  There was tenderness over the medial joint line.  There was no ligamentous instability.  McMurray testing was negative.  X-rays of the knee revealed no bony abnormalities.  The examiner's initial diagnostic impression was possible chondromalacia of the patella left, and "rule out" internal derangement of the left knee.  The examiner also noted that the Veteran was in an automobile accident in 1966 and sustained a closed fracture of the left femur.  He was treated by a private doctor in Roanoke and subsequently underwent intramedullary fixation of the fracture, which was subsequently removed.  His symptoms in the left knee reportedly began shortly following the accident.  The examiner felt that this may be chondromalacia only.  However, if the Veteran returned with persistent giving way of his knee, he felt that this would need to be pursued further in looking for a torn cartilage.  The Veteran was reevaluated approximately one month later and the examiner noted that the examination was normal, and the Veteran had been essentially asymptomatic since he was last seen.  

In March 1976, the Veteran returned for complaints of left knee pain after being recently struck over the proximal third of the tibia by a heavy chain.  He was experiencing considerable discomfort in this area.  The Veteran was using crutches, with touch-down weight bearing on the left.  The examination of the left knee and left leg was normal except for the slight ecchymosis over the medial aspect of the proximal third of the tibia which was exquisitely tender.  An X-ray of this area showed no evidence of acute bone injury.  The examiner's diagnostic impression was contusion of the left leg.  It was recommended that the Veteran continue to use the crutches until he was comfortable without them.  He also indicated that the Veteran probably had a small subperiosteal hematoma. 

VA treatment records reveal the Veteran was evaluated in June 1981, when the Veteran reported objective findings, including residual left hip and knee pain, secondary to fracture pinning and removal of pin.  He was seen in July 1984 for complaints of left knee pain.  The examiner's diagnostic impression at that time was left knee pain.  In a September 1984 statement in support of his claim, the Veteran averred that his knee was "first hurt in a vehicle accident in 1966 prior to military service.  The knee was reinjured in 1968 while running during basic training."  

In sworn testimony before the Board in August 1993, the Veteran stated that he had no knee injury prior to service and that a "duck walk" caused his knee disorder.  "Duck walk" was described by the Veteran as walking while in a squatted position.  The Veteran testified about the sensation in his knee while doing the duck walk, and that the injury required two men to carry him.  The Veteran testified that he was informed that he "tore ligaments or arteries or something" in his knee.  He testified that although the records were unavailable, he sought treatment at a hospital during the late 1960s.  The Veteran specifically mentioned that in 1968 he was given pain medication and knee pads from this hospital. 

Private treatment records from March 2008 reveal frequent fluid buildup on the Veteran's left knee and that a total knee replacement was likely necessary.  Physical examination revealed that the Veteran was neurovascularly intact, distally, with a good range of motion in the foot and ankle; range of motion of the knee was limited from 10 degrees to 110 degrees.  The Veteran had a varus deformity, with a flexion contracture; tenderness over the medial joint line was noted.  No significant tenderness over the lateral or patellofemoral joints was found.  X-rays of the left knee show severe bone-on-bone degenerative joint disease involving the medial compartment, with joint incongruity. 

In an August 2011 statement, the Veteran again asserted that his knee injury was the result from training, specifically, while performing a duck walk.  He reports that "they wanted to operate on" his knee.  However, the Veteran stated that he was afraid of surgery and refused.  

The Veteran testified at a hearing before the RO in January 2014, that his knee disorder began after doing a duck walk during service.  He testified that his knee gave out which led to his discharge.  He reported that he took pills to remove fluid from the knee, and had procedures to accomplish the same, the last of which was ten or fifteen years prior.  The Veteran testified that he received pain pills from VA for his knee pain.  

A September 2014 private physician opinion states "[the Veteran] has multiple orthopedic issues; his main compliant today is [left] knee pain.  The patient reports that his [left] knee was injured while doing a duck walk in the Army in 1968.  [X-ray] of his knees in 2013 showed medial narrowing, degeneration and spurs.  The [Veteran's osteoarthritis] is probably service connected."  No rationale was provided.  

The Veteran testified at the March 2015 hearing before the Board that the knee injury was separate from the pre-service femur injury, and asserted that he injured the knee during a duck walk during inservice training.

The Veteran was afforded an additional VA examination in December 2015.  The VA examiner opined that after reviewing all relevant records, and interviewing and examining the Veteran, a knee disorder did not exist prior to service.  The examiner noted that the pain the Veteran experienced in service was the result of the proximal femur fracture prior to service and the subsequent left leg length difference and limp.  The examiner noted that imaging of the Veteran's left knee was normal in 1968, 1975, and 1981.  The VA examiner stated that the private physician's opinion was not based on a review of the Veteran's service medical records, the private physician offered no mechanism by which a duck walk could cause the degenerative bone disease, and the private physician offered no explanation on how the Veteran's left knee disorder was related to service.  The VA examiner opined that no previously or currently diagnosed knee disabilities are related to the Veteran's active duty military service.

The medical evidence shows that approximately two years prior to the Veteran's entry upon service he was treated for a closed fracture of the left femur.  The Veteran's knee examination in July 1968 was negative.  The symptoms reported in service included reported pain of the left leg and were consistent with the manifestations clearly demonstrated before service.  Significantly, a left knee disorder was not demonstrated prior to service, a left knee injury was not shown in service, and chronic residuals of a left knee injury were not shown in service.  Rather any current chronic left knee presumptive disorder, to include arthritis, was initially demonstrated too remote from service to warrant association therewith.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The service treatment records are negative for a knee injury.  A September 1975 private medical record noted there was no prior history of knee difficulties.  The Veteran stated in his September 1984 statement that his knee was "first hurt in a vehicle accident in 1966."  Yet, in subsequent statements, the Veteran asserts that his knee was not injured prior to service.  In 1984, the Veteran asserted his knee was injured while running.  During the 1993 hearing before the RO, the Veteran asserted that his knee popped during a duck walk and two men were needed to transport him.  The above facts demonstrate that the Veteran's statements as to the onset of his left knee disorder have been inconsistent over the years.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Therefore, his statements lack probative value.  

The December 2015 VA examiner opinion, unlike the September 2014 private physician opinion, provides a clear rationale, and thus has more probative value than the private physician opinion.  The VA examiner found that the Veteran's current disorder was "less likely than not" related to service.  The examiner reviewed all of the Veteran's service treatment records and the post service medical records.  The examiner explained the cause of the Veteran's in-service left leg complaints and noted the x-rays of the left knee were normal in the 10-plus years following discharge from service.  The private physician provided an opinion without any rationale and without review of the service treatment records.  Thus, the private opinion is accorded little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative). 

With respect to presumptive service connection based on presence of the disabilities to compensable level within one year after his active duty discharge, as discussed above, the July 1968 examination was negative for findings pertaining to a left knee disorder.  Moreover, the record did not include evidence demonstrating the presence of a left knee disorder during that time period.  Although the Veteran has asserted that this disorder has been present since his active service, the Board finds that his assertions are not competent evidence as to the presence of these disabilities to a compensable level within one year of his active service discharge.  This is so because there is no indication in the record that the Veteran possesses the ability, knowledge, or experience to provide competent opinions as to the presence and severity of a specific disability.  Id.  

Therefore, the weight of the probative evidence demonstrates that the Veteran's current left knee disability is not related to his active service, and cannot be presumed to have been so incurred.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and entitlement to service connection for a left knee disorder is not warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


